FILED

UNITED sTATEs 1)1sTR1CT coURT JUN 2 9 2311
FOR THE DISTRICT OF COLUMBIA C|erk, U.S. Distnct & Bankruptcy
C0urts for the District ot Co|umbia

ANTWINE A. TAZEWELL, )
)
Plaintiff, )

) , ( \

v_ ) Civil Action No.  1 
)
HOWARD UNIVERSITY HOSPITAL, et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(i). In Neitzke v. Wz'lliams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Plaintiff alleges that devices have been implanted in his body which have caused him

physical injury and have prompted diagnoses of paranoia and schizophrenia. The Court is

mindful that complaints filed by pro se litigants are held to less stringent standards than those

applied to formal pleadings drafted by lawyers. See Haz'nes v. Kerner, 404 U.S. 519, 520 (1972).

Having reviewed plaintiffs complaint, the court concludes that its factual contentions are
baseless and wholly incredible. For this reason, the complaint is frivolous and must be

dismissed. See 28 U.S.C. § l9l5(e)(2)(B)(i). An Order consistent with this l\/Iemorandum

7§§‘~»/~

United Stat‘e’s'District Judge

Opinion is issued separately.

DATE:

¢/Zv ///